Order, Supreme Court, New York County (Carol Huff, J.), entered on or about August 15, 1995, which denied defendant-appellant’s motion for summary judgment dismissing the complaint and cross-claims as against it, unanimously affirmed, without costs.
The motion court properly found that defendant-appellant failed to establish a defense sufficient to warrant direction of judgment in its favor as a matter of law by tender of proof in admissible form (see, CPLR 3212 [b]; Zuckerman v City of New York, 49 NY2d 557, 562). Issues of fact exist, which include whether defendant-appellant was the source of material caus*477ing blockage of the drain resulting in the leak. Concur—Milonas, J. P., Ellerin, Rubin, Ross and Nardelli, JJ.